Thompson, J.,
dissents and votes to affirm in the following memorandum: I would affirm. The record supports the Supreme Court’s ruling that the defendant’s fiancée opened the door when, after providing the defendant with an alibi by claiming he was with her the entire time, she added that he did not do “things like that,” namely, commit robberies at gunpoint. This testimony was offered as evidence of the defendant’s character, *249and the prosecutor was properly permitted to inquire whether the witness was aware of the defendant’s prior robbery convictions in an effort to impeach her credibility (see, People v Fardan, 82 NY2d 638, 646; People v Purcell, 268 AD2d 491; People v Mateo, 182 AD2d 644; People v Tuckerman, 134 AD2d 732). Further, the Supreme Court issued a proper limiting instruction when it charged the jury that it could only consider the defendant’s prior convictions for the purpose of evaluating the credibility of the defendant’s fiancée and not as proof that the defendant had committed the crime for which he was on trial (see, People v Fardan, supra, at 646-647).